     Case 2:20-cv-00051-PLM ECF No. 4 filed 04/30/20 PageID.16 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


MICHAEL ROBERT OBERLE,
         Plaintiff,
                                                   CASE NO. 2:20-cv-51
v.
                                                   HONORABLE PAUL L. MALONEY
UNITED STATES OF AMERICA,
          Defendant.
                                            /



                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.




Dated: April 30, 2020                                /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
